       Case 3:20-cv-08077-CRB Document 1 Filed 11/16/20 Page 1 of 9




 1     CENTER FOR DISABILITY ACCESS
       Amanda Seabock, Esq., SBN 289900
 2     Prathima Price, Esq., SBN 321378
       Dennis Price, Esq., SBN 279082
 3     Mail: 8033 Linda Vista Road, Suite 200
       San Diego, CA 92111
 4     (858) 375-7385; (888) 422-5191 fax
       amandas@potterhandy.com
 5
       Attorneys for Plaintiff
 6
 7
 8                         UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF CALIFORNIA
 9
10     Scott Johnson                             Case No.
11               Plaintiff,
12                                               Complaint For Damages And
         v.                                      Injunctive Relief For Violations
13                                               Of: Americans With Disabilities
       Kico Lin, Executive Trustee of The        Act; Unruh Civil Rights Act
14     Win Trust dated August 23, 1997;
       Mike Lin, Executive Secretary
15     Trustee of The Win Trust dated
       August 23, 1997;
16     Liquor Bin Corp., a California
       Corporation
17
18               Defendants.

19
20         Plaintiff Scott Johnson complains of Kico Lin, Executive Trustee of The

21   Win Trust dated August 23, 1997; Mike Lin, Executive Secretary Trustee of

22
     The Win Trust dated August 23, 1997; Liquor Bin Corp., a California

23   Corporation; and alleges as follows:

24
25     PARTIES:
26
       1. Plaintiff is a California resident with physical disabilities. Plaintiff is a
27
     level C-5 quadriplegic. He cannot walk and also has significant manual
28   dexterity impairments. He uses a wheelchair for mobility and has a specially


                                            1

     Complaint
       Case 3:20-cv-08077-CRB Document 1 Filed 11/16/20 Page 2 of 9




 1   equipped van.
 2     2. Defendants Kico Lin and Mike Lin, Executive Trustee of The Win Trust
 3   dated August 23, 1997, owned the real property located at or about 4645
 4   Cherry Ave, San Jose, California, in July 2019 and July 2020.
 5     3. Defendants Kico Lin and Mike Lin, Executive Trustee of The Win Trust
 6   dated August 23, 1997, owns the real property located at or about 4645
 7   Cherry Ave, San Jose, California, currently.
 8     4. Defendant Liquor Bin Corp. owned Liquor Bin located at or about 4645
 9   Cherry Ave, San Jose, California, in July 2019 and July 2020.
10     5. Defendant Liquor Bin Corp. owns Liquor Bin (“Store”) located at or
11   about 4645 Cherry Ave, San Jose, California, currently.
12     6. Plaintiff does not know the true names of Defendants, their business
13   capacities, their ownership connection to the property and business, or their
14   relative responsibilities in causing the access violations herein complained of,
15   and alleges a joint venture and common enterprise by all such Defendants.
16   Plaintiff is informed and believes that each of the Defendants herein is
17   responsible in some capacity for the events herein alleged, or is a necessary
18   party for obtaining appropriate relief. Plaintiff will seek leave to amend when
19   the true names, capacities, connections, and responsibilities of the Defendants
20   are ascertained.
21
22     JURISDICTION & VENUE:
23     7. The Court has subject matter jurisdiction over the action pursuant to 28
24   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
25   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
26     8. Pursuant to supplemental jurisdiction, an attendant and related cause
27   of action, arising from the same nucleus of operative facts and arising out of
28   the same transactions, is also brought under California’s Unruh Civil Rights


                                            2

     Complaint
       Case 3:20-cv-08077-CRB Document 1 Filed 11/16/20 Page 3 of 9




 1   Act, which act expressly incorporates the Americans with Disabilities Act.
 2     9. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
 3   founded on the fact that the real property which is the subject of this action is
 4   located in this district and that Plaintiff's cause of action arose in this district.
 5
 6     FACTUAL ALLEGATIONS:
 7     10. Plaintiff went to the Store in July 209 (twice) and July 2020 with the
 8   intention to avail himself of its goods motivated in part to determine if the
 9   defendants comply with the disability access laws.
10     11. The Store is a facility open to the public, a place of public
11   accommodation, and a business establishment.
12     12. Unfortunately, on the dates of the plaintiff’s visits, the defendants failed
13   to provide wheelchair accessible parking in conformance with the ADA
14   Standards as it relates to wheelchair users like the plaintiff.
15     13. The Store provides parking to its customers but fails to provide
16   wheelchair accessible parking.
17     14. The problem that plaintiff encountered is that the parking stall and
18   access aisle marked and reserved for persons with disabilities had slopes that
19   exceeded 2.1%.
20     15. Plaintiff believes that there are other features of the parking that likely
21   fail to comply with the ADA Standards and seeks to have fully compliant
22   parking available for wheelchair users.
23     16. On information and belief the defendants currently fail to provide
24   wheelchair accessible parking.
25     17. Additionally, on the dates of the plaintiff’s visits, the defendants failed
26   to provide wheelchair accessible sales counters in conformance with the ADA
27   Standards as it relates to wheelchair users like the plaintiff.
28     18. The Store provides sales counters to its customers but fails to provide


                                               3

     Complaint
       Case 3:20-cv-08077-CRB Document 1 Filed 11/16/20 Page 4 of 9




 1   wheelchair accessible sales counters.
 2     19. A problem that plaintiff encountered was that the sales counter was too
 3   high and there was no lowered portion of the sales counter suitable for
 4   wheelchair users.
 5     20. Plaintiff believes that there are other features of the sales counters that
 6   likely fail to comply with the ADA Standards and seeks to have fully compliant
 7   sales counters available for wheelchair users.
 8     21. On information and belief the defendants currently fail to provide
 9   wheelchair accessible sales counters.
10     22. Moreover, on the dates of the plaintiff’s visits, the defendants failed to
11   provide wheelchair accessible door hardware in conformance with the ADA
12   Standards as it relates to wheelchair users like the plaintiff.
13     23. The Store provides door hardware to its customers but fails to provide
14   wheelchair accessible door hardware.
15     24. One problem that plaintiff encountered is that the entrance door
16   hardware had a pull bar style handle that required tight grasping to operate.
17     25. Plaintiff believes that there are other features of the door hardware that
18   likely fail to comply with the ADA Standards and seeks to have fully compliant
19   door hardware available for wheelchair users.
20     26. On information and belief the defendants currently fail to provide
21   wheelchair accessible door hardware.
22     27. These barriers relate to and impact the plaintiff’s disability. Plaintiff
23   personally encountered these barriers.
24     28. As a wheelchair user, the plaintiff benefits from and is entitled to use
25   wheelchair accessible facilities. By failing to provide accessible facilities, the
26   defendants denied the plaintiff full and equal access.
27     29. The failure to provide accessible facilities created difficulty and
28   discomfort for the Plaintiff.


                                              4

     Complaint
       Case 3:20-cv-08077-CRB Document 1 Filed 11/16/20 Page 5 of 9




 1     30. The defendants have failed to maintain in working and useable
 2   conditions those features required to provide ready access to persons with
 3   disabilities.
 4     31. The barriers identified above are easily removed without much
 5   difficulty or expense. They are the types of barriers identified by the
 6   Department of Justice as presumably readily achievable to remove and, in fact,
 7   these barriers are readily achievable to remove. Moreover, there are numerous
 8   alternative accommodations that could be made to provide a greater level of
 9   access if complete removal were not achievable.
10     32. Plaintiff will return to the Store to avail himself of its goods and to
11   determine compliance with the disability access laws once it is represented to
12   him that the Store and its facilities are accessible. Plaintiff is currently deterred
13   from doing so because of his knowledge of the existing barriers and his
14   uncertainty about the existence of yet other barriers on the site. If the barriers
15   are not removed, the plaintiff will face unlawful and discriminatory barriers
16   again.
17     33. Given the obvious and blatant nature of the barriers and violations
18   alleged herein, the plaintiff alleges, on information and belief, that there are
19   other violations and barriers on the site that relate to his disability. Plaintiff will
20   amend the complaint, to provide proper notice regarding the scope of this
21   lawsuit, once he conducts a site inspection. However, please be on notice that
22   the plaintiff seeks to have all barriers related to his disability remedied. See
23   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
24   encounters one barrier at a site, he can sue to have all barriers that relate to his
25   disability removed regardless of whether he personally encountered them).
26
27   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
28   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all


                                               5

     Complaint
       Case 3:20-cv-08077-CRB Document 1 Filed 11/16/20 Page 6 of 9




 1   Defendants.) (42 U.S.C. section 12101, et seq.)
 2     34. Plaintiff re-pleads and incorporates by reference, as if fully set forth
 3   again herein, the allegations contained in all prior paragraphs of this
 4   complaint.
 5     35. Under the ADA, it is an act of discrimination to fail to ensure that the
 6   privileges, advantages, accommodations, facilities, goods and services of any
 7   place of public accommodation is offered on a full and equal basis by anyone
 8   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
 9   § 12182(a). Discrimination is defined, inter alia, as follows:
10            a. A failure to make reasonable modifications in policies, practices,
11                or procedures, when such modifications are necessary to afford
12                goods,    services,    facilities,   privileges,    advantages,   or
13                accommodations to individuals with disabilities, unless the
14                accommodation would work a fundamental alteration of those
15                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
16            b. A failure to remove architectural barriers where such removal is
17                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
18                defined by reference to the ADA Standards.
19            c. A failure to make alterations in such a manner that, to the
20                maximum extent feasible, the altered portions of the facility are
21                readily accessible to and usable by individuals with disabilities,
22                including individuals who use wheelchairs or to ensure that, to the
23                maximum extent feasible, the path of travel to the altered area and
24                the bathrooms, telephones, and drinking fountains serving the
25                altered area, are readily accessible to and usable by individuals
26                with disabilities. 42 U.S.C. § 12183(a)(2).
27     36. When a business provides parking for its customers, it must provide
28   accessible parking.


                                             6

     Complaint
       Case 3:20-cv-08077-CRB Document 1 Filed 11/16/20 Page 7 of 9




 1     37. Here, accessible parking has not been provided in conformance with the
 2   ADA Standards.
 3     38. When a business provides facilities such as sales or transaction counters,
 4   it must provide accessible sales or transaction counters.
 5     39. Here, accessible sales or transaction counters have not been provided in
 6   conformance with the ADA Standards.
 7     40. When a business provides facilities such as door hardware, it must
 8   provide accessible door hardware.
 9     41. Here, accessible door hardware has not been provided in conformance
10   with the ADA Standards.
11     42. The Safe Harbor provisions of the 2010 Standards are not applicable
12   here because the conditions challenged in this lawsuit do not comply with the
13   1991 Standards.
14     43. A public accommodation must maintain in operable working condition
15   those features of its facilities and equipment that are required to be readily
16   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
17     44. Here, the failure to ensure that the accessible facilities were available
18   and ready to be used by the plaintiff is a violation of the law.
19
20   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
21   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
22   Code § 51-53.)
23     45. Plaintiff repleads and incorporates by reference, as if fully set forth
24   again herein, the allegations contained in all prior paragraphs of this
25   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
26   that persons with disabilities are entitled to full and equal accommodations,
27   advantages, facilities, privileges, or services in all business establishment of
28   every kind whatsoever within the jurisdiction of the State of California. Cal.


                                             7

     Complaint
        Case 3:20-cv-08077-CRB Document 1 Filed 11/16/20 Page 8 of 9




 1   Civ. Code §51(b).
 2      46. The Unruh Act provides that a violation of the ADA is a violation of the
 3   Unruh Act. Cal. Civ. Code, § 51(f).
 4      47. Defendants’ acts and omissions, as herein alleged, have violated the
 5   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
 6   rights to full and equal use of the accommodations, advantages, facilities,
 7   privileges, or services offered.
 8      48. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
 9   discomfort or embarrassment for the plaintiff, the defendants are also each
10   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
11   (c).)
12      49. Although the plaintiff encountered frustration and difficulty by facing
13   discriminatory barriers, even manifesting itself with minor and fleeting
14   physical symptoms, the plaintiff does not value this very modest physical
15   personal injury greater than the amount of the statutory damages.
16
17             PRAYER:
18             Wherefore, Plaintiff prays that this Court award damages and provide
19   relief as follows:
20           1. For injunctive relief, compelling Defendants to comply with the
21   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
22   plaintiff is not invoking section 55 of the California Civil Code and is not
23   seeking injunctive relief under the Disabled Persons Act at all.
24           2. Damages under the Unruh Civil Rights Act, which provides for actual
25   damages and a statutory minimum of $4,000 for each offense.
26           3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
27   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
28


                                                8

     Complaint
       Case 3:20-cv-08077-CRB Document 1 Filed 11/16/20 Page 9 of 9



     Dated: November 12, 2020     CENTER FOR DISABILITY ACCESS
 1
 2
                                  By:
 3
 4                                _______________________

 5                                      Amanda Seabock, Esq.
                                        Attorney for plaintiff
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                        9

     Complaint
